MARKEY, Chief Judge.
This is an appeal from the decision of the Patent Office Board of Interferences awarding priority to appellees, the senior party. Appellees were patentees of United States Patent No. 3,140,049 entitled “Cleaning Apparatus with Relief Control Valve,” issued July 7, 1964, on an application filed November 28, 1962. Appellants are patentees of United States Patent No. 3,246,845, entitled “Controls for High Velocity Washing Equipment,” issued April 19, 1966, on an application filed June 11, 1964. On July 1, 1966, appellees filed application serial No. 572,164 for reissue of their patent with claims 11-18 copied from appellants’ patent. The interference was declared after the Board of Appeals reversed the examiner’s rejection of the claims for lack of support in appellees’ application.
Appellants moved that the resulting interference be dissolved on two grounds: (1) that none of the counts is supported by the disclosure of appellees and (2) that appellees have no right to make the claims of the counts because of improprieties in the reissue oath. Consideration of the motion was deferred to final hearing. The board regarded the question of sufficiency of the reissue oath as not ancillary to priority and held it had no authority to decide it. Considering only the question of appellees’ right to make the count, it awarded priority to appellees. We affirm.
OPINION
Appellants’ charge that appellees cannot make the counts is based on appellants’ disclosure of two separate, spaced pressure responsive devices and the allegation that appellees’ disclosure includes but one such device. The elements of appellants’ claims in question are underlined in representative count 1:
In a pressure washer, a power-driven pump having an inlet and an outlet connected by a flexible conduit to a spray head including -a handle for directing the spray from said head, a first valve controlling flow through said head; conduit means for supplying liquid to the inlet of said pump and having a first branch connected to a source of water and a second branch connected to a source of cleaning fluid, a second valve controlling flow of water from said source through said first branch to said pump inlet, and a third valve controlling flow of cleaning fluid through said second branch to said pump inlet, the improvements which comprise; a bypass conduit connecting the outlet of said pump to the inlet thereof, an un*1194loader valve interposed in said by-pass conduit and responsible to the pressure in said flexible conduit to open said unloader valve when the pressure in said flexible conduit exceeds a predetermined value; a first electric switch; electrically energizable means for actuating said second valve; a first electric circuit including said switch and electrically energizable means, and pressure responsive means communicating with the outlet of said pump and operatively connected to said switch whereby changes in pressure in said flexible conduit resulting from alternate opening and closing of said first valve is effective alternately to supply water and cleaning fluid to said pump when in operation.
Appellees dispose in their bypass conduit a structure shown schematically in its two functional positions as:



Appellees rely on In re Kelly, 49 CCPA 1359, 305 F.2d 909, 134 USPQ 397 (1962). In that case, cited also in the board’s decision, we held the structure shown schematically below in its two functional positions as supportive of two claim elements, i. e. a power driven actuator productive of an actuating force (a piston) and means for reducing said actuating force (an expanding cavity).



*1195In Kelley we considered the fact of sequential operation wherein the expanding cavity functioned to reduce the actuating force and thereafter the piston, upon reaching the clutch, functioned as the power driven actuator. We neither find nor have been shown any reason to hold differently here where appellees’ valve piston unseats first to function as an unloader valve and then, through the rod, to operate the switch in further response to pressure in the bypass conduit.
Appellants’ arguments regarding “double inclusion” and ambiguity, as well as their reliance on Holdsworth v. Goldsmith, 29 CCPA 1047, 129 F.2d 571, 54 USPQ 90 (1942) and Kreidel v. Parker, 25 CCPA 1242, 97 F.2d 171, 37 USPQ 815 (1938) are all fully discussed in Kelley, supra. No useful purpose would be served in repeating that discussion. It is incorporated here as equally applicable to the facts before us. We would add that “double inclusion” is governed by 35 U.S.C. § 112 and is regarded as improper when it renders a count indefinite or where the separate structures are not clearly identifiable. Here we find the counts definite and the structures indentifiable.
Appellants do not contend that either the board or we have jurisdiction to decide the reissue oath question. Rather they urge that this question should have been disposed of in the Patent Office before any award of priority. That contention may well be correct. However, we see no reason why that matter should delay our determination of the ancillary matter of appellees’ right to make the counts as already raised and argued here. The Patent Office is obviously the proper place for appellants to initiate any efforts to overcome the alleged error in the treatment of the reissue oath question. Our decision on the appeal as it is now before us is not intended to preclude the Patent Office from taking any otherwise appropriate action in response to any such efforts and, if it is ultimately determined that the interference should be dissolved for inadequacy of appellees’ reissue oath, this court will be receptive to a motion to vacate the present decision.
For the foregoing reasons, we affirm the decision of the board.
Affirmed.